The First National Bank of Addington commenced this suit in the trial court against Mrs. J.M. Shell. Plaintiff based its claim of recovery upon an alleged parol agreement of defendant to pay to plaintiff certain indebtedness due plaintiff by the husband of defendant, in consideration that plaintiff would refrain from foreclosing its mortgage on certain personal property *Page 426 
of the husband of defendant, and that plaintiff would furnish to said husband and also to defendant additional money. Defendant denied agreeing to pay her husband's debt to plaintiff, and there were other issues not material here.
This cause was tried to a jury, under instructions to which no complaint is made here, and the issues determined in favor of the defendant, upon which judgment was entered, to reverse which this appeal is prosecuted.
Plaintiff presents and relies upon but one proposition for a reversal of this case, and that is, that the verdict of the jury is not supported by the evidence and is contrary to the evidence. The testimony of plaintiff's several witnesses tends to support its case, while defendant, who was a witness in her own behalf, denied that she had agreed to pay her husband's debt to plaintiff, and her testimony, therefore, tended to support her case. Thus arose a conflict in the evidence which was determined by the jury in favor of the defendant and received the approval of the trial court.
This court has repeatedly held that where there is a conflict in the evidence, and the issues determined by a jury under proper instructions and approved by the trial court, this court will not disturb the verdict on the weight of the evidence.Roff Oil   Cotton Co. v. Wynn, 27 Okla. 22, 110 P. 652; NewState Gro. Co. v. Wiles, 32 Okla. 87, 121 P. 252; Kiser v.Nichols, 35 Okla. 8, 128 P. 103; Spaulding Mfg. Co. v. Lowe,35 Okla. 559, 130 P. 959.
The judgment of the trial court should be affirmed.
By the Court: It is so ordered. *Page 427